Title: John Laval to Thomas Jefferson, 22 July 1819
From: Laval, John
To: Jefferson, Thomas


          
            Sir,
            Philada July 22d–1819
          
          I have Sent by yesterday’s mail, wrapped up in Strong paper, the first volume of Æschyllus; the 2d will be forwarded, as you direct, on the 28th—
          This work is printed on handsome paper, with beautiful types, & ornamented with fine Engravings—Price———$8=
          
            I am With the highest respect Sir,   your very humble Servant
            John Laval
          
        